Case 21-10217-amc         Doc 44   Filed 06/09/21 Entered 06/09/21 16:23:44          Desc Main
                                   Document     Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              (Philadelphia Division)

   IN RE:
                                                        *
   DESIREE M. KAKOS                                            Case No. 21-10217-amc
   EVANGELOS G. KAKOS                                   *      (Chapter 13)

   Debtors                                              *

   *        *      *       *       *     *      *       *      *      *       *      *

   TOWER                                                *
   FEDERAL CREDIT UNION                                        Judge Chan
                                                        *      Date: 07/06/2021
            Movant                                             Time: 11:00 am
                                                        *      Courtroom #4
   v.
                                                        *
   DESIREE M. KAKOS
   (Debtor)                                             *

   EVANGELOS G. KAKOS                                   *
   (Joint Debtor)
                                                        *
   AND
                                                        *
   WILLIAM C. MILLER, ESQ.
   (Chapter 13 Trustee)                                 *

            Respondents                                 *

   *        *      *       *       *     *      *       *      *      *       *      *

   MOTION SEEKING RELIEF FROM AUTOMATIC STAY TO REPOSSESS AND
      SELL COLLATERAL 301 FAWN LANE, PHOENIXVILLE, PA, 19460


            Tower Federal Credit Union (hereinafter “Tower”), Movant, by and through its

   Counsel Silverman Theologou, LLP, and Douglas R. Blecki, Jr., Esq., files this Motion

   Seeking Relief from Automatic Stay, and says:

            1.     This Court has jurisdiction pursuant to 11 U.S.C. § 362(d) and 28 U.S.C.



                                                1                                     73899
Case 21-10217-amc       Doc 44    Filed 06/09/21 Entered 06/09/21 16:23:44             Desc Main
                                  Document     Page 2 of 3



   §§157(B) and 1334.

          2.       This is a contested matter governed by 11 U.S.C. Sec. 553, Bankruptcy

   Rules 4001 and 9014 and Local Bankruptcy Rule 4001-1, and is a core proceeding

   pursuant to 28 U.S.C. 157(b)(2)(g).

          3.       On January 28, 2021 the Debtor, initiated proceedings in this court

   seeking relief under Chapter 13 of the Bankruptcy Code.

          4.       The Debtor has an outstanding Home Equity Line of Credit loan with

   Tower for real property. See loan information attached at Exhibit A incorporated herein

   by reference.

          5.       This loan is secured by an Open-End Mortgage lien for the Movant in the

   real property. This lien was recorded in the Chester County Recorder of Deeds Office on

   or about October 31, 2018, encumbering the property commonly known as 301 Fawn

   Lane, Phoenixville, PA, 19460 and more particularly described as:

          Plan No. 17660, page 1 thru 52, as follow, to wit: Being Lot 55 as shown on said
          Plan.
          Parcel ID: 26-1-61.55

   A copy of the Open-End Mortgage is attached herein by reference at Exhibit B.

          6.       The proposed Chapter 13 plan provides for payment to Tower in the

   amount of $578.00 consisting of the pre-petition arrears, with post-petition payments to

   be paid directly to Movant. The Debtor has made one post-petition payment to movant

   and is currently in arrears post-petition in the amount of $1,678.00 plus the fees and costs

   for filing this motion. A copy of the post-petition payment history is attached herein by

   reference at Exhibit C.

          7.       The unpaid balance of the loan, approximately $167,380.67, is less than

   the Debtors’ own estimate indicated in the schedules as being valued at $527,220.00.

                                                2                                        73899
Case 21-10217-amc       Doc 44    Filed 06/09/21 Entered 06/09/21 16:23:44              Desc Main
                                  Document     Page 3 of 3



          8.      In the event that a surplus is generated from the sale of this property

   beyond the value of the loan plus any foreclosure and sale fees, Movant will provide this

   money to the Trustee.

          9.      Movant’s interest is not adequately protected and the property is not

   necessary for an effective reorganization. The Movant’s interest has been and continues

   to be irreparably injured by the Automatic Stay, which prevents Movant from enforcing

   its rights as a secured creditor pursuant to the aforesaid contract and security agreement

   and the laws of the Commonwealth of Pennsylvania.

          10.     The Automatic Stay should be terminated because the security interest of

   Tower is at risk.

          WHEREFORE, Movant respectfully requests that this Honorable Court

   Terminate the Automatic Stay, to allow Movant to dispose of the aforesaid property at

   301 Fawn Lane, Phoenixville, PA, 19460.



                                                 Respectfully Submitted
                                                 SILVERMAN THEOLGOU, LLP

                                                 /s/ Douglas R. Blecki, Jr.
                                                 DOUGLAS R. BLECKI, JR., Esq.
                                                 11200 Rockville Pike, Ste. 520
                                                 N. Bethesda, Maryland 20852
                                                 Phone: (301) 468-4990
                                                 Fax: (301) 468-0215
                                                 dblecki@silvermanlegal.com
                                                 Attorney for Tower Federal Credit Union




                                                3                                           73899
